Citation Nr: 0208722	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  94-49 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by memory loss, decrease in concentration, 
insomnia, night sweats and lack of motivation, to include as 
due to undiagnosed illness.

2.  Entitlement to service connection for respiratory 
problems, to include as due to undiagnosed illness.

3.  Entitlement to service connection for fatigue and joint 
pain, to include as due to undiagnosed illness.

4.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

(The issue of entitlement to service connection for a skin 
disability will be the subject of a later decision of the 
Board of Veterans' Appeals (Board).)



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to March 
1980 and from November 1990 to July 1991.  He served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.

This matter comes to the Board on appeal from an April 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  During the 
course of the appeal, the case was transferred to the 
Detroit, Michigan RO  This case was before the Board in June 
2000, at which time it was determined that the claims were 
well grounded.  Thus, the Board remanded the case to the RO 
for additional development of the record.  As the requested 
development has been accomplished, the case is again before 
the Board for appellate consideration.

In its June 2000 decision, the Board also denied service 
connection for loose teeth and receding gums due to 
undiagnosed illness.  The basis of the denial was that the 
claim was not well grounded.  Recently enacted legislation 
revised the standard for processing claims for Department of 
Veterans Affairs (VA) benefits.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  The VCAA 
removed the requirement for a claimant to submit a well-
grounded claim.  In addition, the VCAA provides that, in 
cases where claimants have a prior claim denied as not well 
grounded, they have two years from the date of the enactment 
of the VCAA to request re-adjudication of their claim under 
subsection 7(b) of the VCAA.

The Board is undertaking additional development concerning 
the issue of entitlement to service connection for a skin 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing the issue.


FINDINGS OF FACT

1.  The veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf war.

2.  VA examinations show that the veteran has chronic 
disability manifested by memory loss, decrease in 
concentration, insomnia, night sweats and lack of motivation, 
due to undiagnosed illness.

3.  The veteran has chronic respiratory symptoms of chest 
pain and shortness of breath which have been attributed to an 
unspecified systemic disorder.

4.  The veteran has chronic disability manifested by fatigue 
and joint pain due to undiagnosed illness.

5.  Vascular headaches (migraine), a known clinical 
diagnosis, were first demonstrated following service, and 
have not been demonstrated to be related to service, to 
include service in the Persian Gulf.


CONCLUSIONS OF LAW

1.  Chronic disability manifested by memory loss, decrease in 
concentration, insomnia, night sweats and lack of motivation 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
1117 (West 1991 & Supp. 2001); 38 C.F.R. § 3.317 (2001).

2.  A chronic respiratory disability manifested by chest pain 
and shortness of breath was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1117 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.317 (2001).

3.  Chronic disability manifested by fatigue and joint pain 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
1117 (West 1991 & Supp. 2001); 38 C.F.R. § 3.317 (2001).

4.  Vascular headaches (migraine) were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1117 (West 1991 & Supp. 2001); 38 C.F.R. § 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  The veteran has 
not indicated that there is any additional evidence that 
could be obtained.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The service medical records from the veteran's first period 
of service show no complaints or findings pertaining to a 
psychiatric disability, a respiratory disorder, joint pain or 
headaches.  

On examination in November 1990, prior to the veteran's 
second period of service, neurologic and psychiatric 
examinations and an evaluation of the lungs and chest were 
normal.  A redeployment medical evaluation dated in May 1991 
is of record.  The veteran denied fever, fatigue, trouble 
sleeping and nightmares.  

The veteran was afforded a general medical examination by the 
VA in October 1993.  No abnormalities were noted on a 
neurological evaluation.  No pertinent diagnosis was made.

A VA examination of the joints was conducted in March 1995.  
The veteran complained of an inability to sleep.  He 
described fatigue, and related that he had problems with his 
memory.  He also reported multiple joint pains.  Following an 
examination, the pertinent diagnoses included mild carpal 
tunnel syndrome, bilateral; minimal degenerative disc disease 
of the lumbar spine; hip pain, no cause found; insomnia; 
fatigue, secondary to insomnia; and memory loss, no cause 
found.

The veteran was afforded a psychiatric examination by the VA 
in March 1996.  He reported memory loss.  Following an 
examination, there was no Axis I or II diagnosis.  The 
pertinent Axis III diagnoses included chronic pain.  

Letters dated in December 1996 were received from the 
veteran's mother and two friends.  The veteran's mother 
related that she first noticed that the veteran had problems 
with his memory in December 1991 when he was unable to recall 
his nephew's name.  One friend noted that he saw the veteran 
in July 1991, shortly after his return from service, and that 
he was totally fatigued and worn out.  He stated that this 
was the initial sign of the veteran's diminished health.  He 
added that he observed the veteran to be shaking and that his 
brow was covered with sweat in March 1993.  The other friend 
noted that he had worked with the veteran and that in 
September 1991, the veteran was tired and needed to rest.  In 
December 1991, the friend stated that the veteran was tired 
and forgetful.  

A VA examination for chronic fatigue syndrome was conducted 
in October 1997.  The veteran reported weakness and muscle 
aches since his return from the Persian Gulf War in July 
1991.  He complained of fatigue and an inability to work for 
long periods.  He also described headaches for the previous 
two years, as well as insomnia.  Following an examination, 
the impression was history of chronic fatigue, etiology not 
known.

On VA psychiatric examination in October 1997, the veteran 
related that he had trouble with his sleep.  He described 
waking up at night gasping, choking for breath.  Following a 
mental status evaluation, the diagnoses were dysthymia and 
personality disorder, with passive-dependent traits.

A VA neurolpsychological assessment was conducted in October 
1997.  It was concluded that the test results indicated that 
the veteran was functioning in the low average range of 
psychometric intelligence, and that this was at a 
significantly lower level than predicted.  It was further 
indicated that there was a significant reduction in the 
ability to maintain attentional focus and a marked to severe 
impairment of memory/new learning capacity.

The veteran was afforded a VA neurological examination in 
October 2000.  He stated that his symptoms began around March 
or April 1991, and that he had no further symptoms until late 
1991, when he began to notice laryngeal swelling, which would 
lead to difficulty breathing.  Subsequently, he noted 
recurrent headaches that he described as vascular in quality.  
Magnetic resonance imaging of the brain was normal, and an 
electroencephalogram showed no significant abnormality.  The 
diagnosis was vascular headaches (migraine).

In November 2000, the veteran was afforded a VA examination 
of the joints.  He reported that about six to eight months 
after returning home, he began to notice intense muscle and 
joint pains.  The assessments were diabetes mellitus, 
uncontrolled; generalized sharp, transient musculoskeletal 
aches and pains, etiology unknown; and chronic fatigue.  The 
examiner stated that the veteran's symptoms did not fit the 
criteria for chronic fatigue syndrome.  He opined that the 
reasons for the veteran's transient, sharp, recurrent 
musculoskeletal pains were unclear.  He stated that the 
veteran's fatigue was more likely than not related at least 
in part to the veteran's emotional difficulties, but that the 
newly diagnosed and as yet untreated diabetes mellitus might 
also be playing a role.  

On VA respiratory examination in October 2000, the examiner 
noted that he reviewed the available medical records.  The 
veteran stated that he had experienced night sweats on and 
off for seven to eight years.  The diagnoses were no 
pulmonary disease and possible sleep apnea in view of choking 
episodes and mild daytime hypersomnolence.  The examiner 
stated that the veteran's respiratory symptoms were probably 
related to a generalized systemic disorder.  

The veteran was again afforded a psychiatric examination by 
the VA in November 2000.  He related that he had chronic 
problems with memory, concentration, sleep and insomnia since 
his time in the Persian Gulf.  He stated that since his 
return from the war, he started to have problems with sleep 
and mood.  The diagnoses were dementia, etiology unknown and 
dysthymia.  The examiner commented that the veteran had 
marked problems with cognitive functioning, the etiology of 
which was unknown.  He also noted that the veteran appeared 
to have chronic mild symptoms of depression that were 
consistent with the diagnosis of dysthymia.

Another respiratory examination was conducted by the VA in 
August 2001.  The veteran described having a choking 
sensation and difficulty breathing.  He indicated that he did 
not have a chronic cough, expectoration or wheeze.  He 
reported shortness of breath, especially during exertion.  A 
pulmonary function study was normal.  The diagnoses were mild 
dyssomnia of unclear etiology and no objective pulmonary 
disease found on the examination.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Except as provided in 38 C.F.R. § 3.317(c), VA shall pay 
compensation in accordance with Chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 38 C.F.R. 
§ 3.317(b), provided that such disability:  (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and 
(ii).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

A chronic disability resulting from an undiagnosed illness as 
referenced in 38 C.F.R. § 3.317 shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(4).

A disability referenced in 38 C.F.R. § 3.317 shall be 
considered service connected for purposes of all laws of the 
United States.  38 C.F.R. § 3.317(a)(5).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The Board notes that the Persian Gulf War provisions of 38 
U.S.C. § 1117 were recently amended, effective March 1, 2002.  
In pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
In addition, the new law extends the period in which the VA 
may determine that a presumption of service connection should 
be established for a disability occurring in Persian Gulf War 
veterans to September 30, 2011.  See Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103, § 202; 38 
C.F.R. § 3.317(a)(1), 66 Fed. Reg. 56,614-15. (Nov. 9, 2001) 
(to be codified at 38 C.F.R. § 3.317(a)(1)(i)).  The Board 
notes that these new legal provisions do not affect the 
particular Persian Gulf War claims involved in the instant 
appeal.

It is not disputed that the veteran served in the Persian 
Gulf during the requisite time period.  The record reflects 
the fact that the veteran has been afforded a number of VA 
examinations.  The diagnoses have included history of chronic 
fatigue, generalized musculoskeletal aches and pains, chronic 
fatigue, dementia and dysthymia.  The record also 
demonstrates that the veteran has been found to have memory 
impairment and problems with sleep.  He has reported having 
night sweats.  While it is conceded that a diagnosis of 
dysthymia has been made, it is not clear that his symptoms 
can all be attributed to that disability.  Indeed, the Board 
points out that the examiner commented that the veteran's 
depression was consistent with dysthymia.  This suggests that 
his other psychiatric symptoms may not be associated with 
that disorder.  The Board finds, therefore, that the veteran, 
has a disability manifested by memory loss, decrease in 
concentration, insomnia, night sweats and lack of motivation, 
and fatigue and joint pain as the result of an undiagnosed 
illness.

With respect to the claim for service connection for a 
respiratory disability, the Board observes that a pulmonary 
disability was not demonstrated during either period of 
service.  The Board acknowledges that the veteran has been 
examined on two recent occasions by the VA and that it was 
concluded following each examination that a pulmonary 
disorder was not present.  In Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), the United States Court of Appeals for 
Veterans Claims noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Thus, service connection for a respiratory 
disability on a direct basis is not warranted.  

However, following the October 2000 VA respiratory 
examination, the examiner stated that the veteran's 
respiratory symptoms were most likely related to a 
generalized systemic disorder.  In this regard, the Board 
emphasizes that on each of the recent VA respiratory 
examinations, the veteran reported chest pain and shortness 
of breath.  In light of the examiner's notation that the 
veteran did have respiratory symptoms, the Board concludes 
that the evidence supports the claim for service connection 
for a chronic respiratory disability manifested by chest pain 
and shortness of breath, pursuant to 38 U.S.C.A. § 1117. 

Finally, the Board notes that the service medical records are 
negative for complaints or findings of headaches.  The 
October 2000 VA neurological examination resulted in a 
diagnosis of vascular headaches (migraine).  Since his 
headaches have been attributed to a known clinical diagnosis, 
there is no basis on which a grant of service connection may 
be predicated under the provisions of 38 U.S.C.A. § 1117.  
The preponderance of the evidence of record is also against 
service connection for headaches on a nonpresumptive direct 
basis.  Vascular headaches (migraine) were initially 
diagnosed subsequent to service and have not been shown to be 
related to any specific disease or injury in service by 
continuity of symptomatology.  Hence, service connection is 
not warranted for vascular headaches (migraine).


ORDER

Service connection for chronic disability manifested by 
memory loss, loss of concentration, insomnia, night sweats 
and lack of motivation due to undiagnosed illness is granted.

Service connection for chronic respiratory disability 
manifested by chest pain and shortness of breath, due to 
undiagnosed illness, is granted.

Service connection for chronic disability manifested by 
fatigue and joint pain, due to undiagnosed illness, is 
granted.

Service connection for headaches is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

